DETAILED ACTION
This is in response to application filed on December 18th, 2019 in which claims 1-12 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/18/19 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Confirmation is needed as to whether reference 31 in Fig. 1 below is properly annotated

    PNG
    media_image1.png
    478
    735
    media_image1.png
    Greyscale

[0036] indicates that Fig. 7 is of Fig. 1; however, a comparison of the drawings show that the illustrations of Fig. 7 are different from that of Fig. 1 other than 12a; confirmation is needed that the differences in Figs. 1 and 7 are only illustrating the two different embodiments in [0056], where Fig. 1 is where “two elevations 31 of a group 32 can also be formed differently from one another” while Fig. 7 is where “two elevations 31 of a pair 32 can be formed identically”
The relationship between the reference numerals 11, 12, 12a-d and 10 are unclear; see specification objection below
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 2 “wherein the drive portion (A) comprises at least one pair (32) of two support elevations (31) in addition to the at least one support elevation” is not reflected in the illustrations
Even if it is assumed that 1) Figs. 1 and 7 are the same other than illustrating the two different embodiments in [0056] and therefore 2) reference 31 was properly annotated in the previously annotated Fig. 1, and 3) as best understood such as in Fig. 1 the “same height” support elevations 31 form a pair while the “different height” support elevations 31 form the “at least one support elevation”, this claim is not illustrated in that:
12a,b,c-- there are two of the “at least one support elevation” which meets the “at least one” recitation, but there is only one of the “at least one pair” illustrated; if there is more than one, the drawings no longer illustrate the structure
Only 12d actually illustrates recitation, where there are two of the “at least one support elevation” which meets the “at least one” recitation, and there are two of the “at least one pair” illustrated
As such, even if it was assumed that Claims 1-11 are only referring to 12d, Claim 12 “A group (10) formed of a plurality of machine knitting tools (11) according to claim 1” is not illustrated, as Figs. 1 and 7 group 10 consists of 12a-d, and not a group of only 12d
Similarly then, Claim 3 “two support elevations (31) of a same pair of the at least one pair (32) is not illustrated for 12a-c as there is no ”at least one pair”
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Similarly as aforementioned in the drawing objections:
[0036] may need review whether it should clarify that the differences in Figs. 1 and 7 are merely that disclosed in [0056]
[0052] “the machine knitting needles 12 each have two groups 32 and therefore a total of four support elevations 31” may need review as only being true for 12a and 12d in Fig. 1 if the 31 in previously annotated Fig. 1 is incorrect
The relationship between reference numerals 10, 11, 12, 12a-d are unclear as what structure(s) the reference numerals themselves represent (singular or plural structure(s)) is unclear.  Specifically, [0037] discloses “A group 10 of a plurality of machine knitting tools and for example a plurality of machine knitting needles 12, specifically a first machine knitting needle 12a, a second machine knitting needle 12b, etc”
As such, [0037] seems to establish 12 (plurality of machine knitting needles, which happen to also be 11 (plurality of machine knitting tools), where such a plurality 12 further comprises 12a-d, where 11 and/or 12 make up a group 10
However, such as in [0039], the disclosure indicates “machine knitting needle 12”, as though 12 is singular
Furthermore, Figs. 1, 2, and 7 also seem to indicate 11 as a singular tool
Similarly, [0048] is unclear whether reference numeral 30 is a plurality of rib portions or a singular rib portion; according to Figs. 2 and 7, it seems that it is directed to a singular rib portion; as such, at least [0048] may need review
Appropriate correction is required.
Claim Objections
Claim(s) 1, 2, 4, 8, 9, 12 is/are objected to because of the following informalities: 
At the outset, examiner notes that if reference numerals are included in the claims, all structures having a reference numeral must be annotated for proper reference numeral labeling
Review is needed of Claim 1 Lines 1-2 “machine knitting needle (12)” as to whether the reference numeral is incorrect, especially in light of the aforementioned objections as to the relationship between 10, 11, 12, 12a-d
Claim 1 Line 3 “which shank” should read “the shank (15)” for proper antecedent basis and for proper reference numeral labeling
Claim 1 Line 8 “drive portion a butt part (24)” needs review whether it should read “drive portion butt part (24)”
Claim 2 Line 3 should read “support elevation (31)” for proper reference numeral labeling
Claim 4 is missing a period at the end
Claim 8 now establishes that “the at least one support elevation (31)” is more than one with the term “individual ones”; as such, Claim 8 Line 3 should read “have two flanks (33)”
Similarly, Claim 9 Line 3 should read “are arranged”
Review is needed of Claim 12 “machine knitting tools (11)” as to whether the reference numeral is incorrect, especially in light of the aforementioned objections as to the relationship between 10, 11, 12, 12a-d
Claim 12 Line 7 should read “support elevation (31)” for proper reference numeral labeling
Claim 12 Line 9 should read “group (10)” for proper reference numeral labeling
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-12 is/are rejected under U.S.C. 112(b).
The term “machine knitting tool (11)” in Claim 1 is unclear and therefore renders the claim indefinite.  Especially in light of the aforementioned objections, and in comparison with Claim 12 “machine knitting tools (11)”, the inconsistency makes the claim unclear.  
The term “in particular a machine knitting needle (12)” in Claim 1 Lines 1-2 is unclear and therefore renders the claim indefinite.  The term “in particular” is similar to “as an example” is indefinite as it does not clearly define the metes and bounds of the claim.  The machine knitting tool either is or is not a machine knitting needle in the claim and must be clearly stated as such.  
Similarly, the term “is designed to cooperate with a cam of a knitting machine” in Claim 1 Lines 9-10 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant meant to positively claim the cam and knitting machine.  As the preamble is only directed to the machine knitting tool and not necessarily its structural machine context, examiner recommends “is configured to cooperate with a cam of a knitting machine.” 
The term “a plurality of rib portions (30)” in Claim 10 Lines 2-3 is unclear and therefore renders the claim indefinite.  It is unclear how these “a plurality of rib portions (30)” are different from “at least one rib portion (30)” in Claim 1 Lines 13-14; if the same, Claim 10 may better read “wherein the at least one rib portion (30)” in the shank (15) in the drive portion (A) is a plurality of rib portions”.  However, it is unclear if applicant is establishing separate groups of rib portions similar to support elevations.
The term “plurality of rib portions (30), which each have a same rib height (h1)” in Claim 10 Lines 2-3 is unclear and therefore renders the claim indefinite.  The term “each” may need review-- it is unclear whether applicant means that each plurality as a same rib height (when there is only a single plurality), or if the claim is better revised to read “wherein each rib portion has a same rib height (h1) relative to one another.”  Especially as it is unclear if applicant is establishing groups of rib portions similar to the support elevations, it is unclear what “each” is directed to, and what “same” is relative to.
Similarly as aforementioned, the term “machine knitting tools (11) in Claim 12 is unclear and therefore renders the claim indefinite.  Especially in light of the aforementioned objections, and in comparison with Claim 1 “machine knitting tool (11)”, the inconsistency makes the claim unclear.  
Claim 12 recites the limitation "the other" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  As such, the term “compared to the other of the plurality of machine knitting tools (11)” in Claim 12 Lines 4-5 is unclear and therefore renders the claim indefinite.  Especially as there are a plurality of machine knitting tools, it is unclear what specific “other” singular machine knitting tool the comparison involves.  Especially as the comparison begins in Lines 2-3 reciting more completely “each of the plurality of machine knitting tools (11)….compared to the other of the plurality of machine knitting tools (11)”, it is unclear whether applicant means that each tool is being compared to a specific other one of the tools, wherein then one tool would be compared with itself, which is indefinite.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 will be interpreted as though machine knitting tool is limited to only being a machine knitting needle
Claim 1 “is designed to” will be interpreted as functional such as “is configured to”
Claim 10 plurality of rib portions will be considered of the same at least rib portions in Claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (USPN 7690223) in view of Egbers et al (USPN 4452053), herein Egbers.
Regarding Claim 1, Abe teaches a machine knitting tool (11), in particular machine knitting needle (12), (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see at least one of Figs. 4a-d; Col. 3 Lines 18-22 “present invention can be used in any tool for a circular knitting machine that has a butt, such as…knitting needle (latch needle…)…it is preferably used as a latch needle for a circular knitting machine”; Col. 5 Lines 9-10 "latch needle 10B, 10C, 10D, and 10E"), comprising:
a shank (15) extending in a longitudinal direction (L) (see Fig. 4),
which shank has an underside (25), an upper side (27) opposite the underside (25), and two side faces (26) arranged at a distance in a transverse direction (Q) and connecting the underside (25) and the upper side (27) (see annotated Fig. 4 below, where if there is one side face then there is another),

    PNG
    media_image2.png
    250
    1457
    media_image2.png
    Greyscale

a drive portion (A) directly adjacent to an opposite rear end (17) (see Fig. 4 shank extent as drive portion, where rear end is as similarly annotated in Fig. 2 of application; nevertheless, see annotated Fig. 4 in rejection of Claim 6),
in which a drive portion butt part (24) extends with a butt part height (h2) in a height direction (H) at right angles to the longitudinal direction (L) and the transverse direction (Q) and is designed to cooperate with a cam of a knitting machine (see Figs. 4a-d where butt part can be any of 15B-E; Col. 4 Lines 1, 2, 4 "latch needle 10 of the present invention comprises…at least one butt 15"; where existence of butt part indicates a butt part height h2; where the directions are as similar annotated in Fig. 1 of the application; Abe teaches the butt part which meets the structural limitations in the claims and performs the functions as recited such as being capable of cooperating with a knitting machine cam),
wherein the shank (15) in the drive portion (A) forms at least one rib portion (30) with a rib height (h1) (see annotated portion of Fig. 4 below for at least one rib portion, also applicable to the other Fig. 4 examples, where existence of rib portion indicates a rib height),

    PNG
    media_image3.png
    202
    1457
    media_image3.png
    Greyscale

and at least one support elevation (31) extends in the height direction (H) in the drive portion (A) and is arranged at a distance from the butt part (24) in the longitudinal direction (L) and has an elevation height (h3) that is greater than the rib height (h1) and smaller than the butt part height (h2) (see Fig. 4, Col. 5 Lines 25-26 "supports 25", where at least one of the 25 illustrated is the at least one support elevation; where existence indicates extension in a height direction and illustration indicates a distance from the butt part; illustration also indicates heights as recited).

Abe Figs. 4a-d embodiment do not explicitly illustrate a stitch-forming portion (M) directly adjoining a front end (16).

However, Abe Fig. 3 embodiment teaches a stitch-forming portion (M) directly adjoining a front end (16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe Figs. 4a-d embodiment, if necessary, with the stitch-forming portion disclosed by Fig. 3 especially as Abe Figs. 4a-d specifically omit illustrating the tip of the needles (Col. 5 Lines 11-12) but both Fig. 3 and Figs. 4a-d embodiments are directed to latch needles (Col. 3 Lines 48-49 "Fig. 3 is…latch needle 10A"; Col. 3 Lines 50-51 "Figs. 4(a), (b), (c), and (d) are …latch needles 10B, 10C, 10D, and 10E").  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe Figs. 4a-d with the tip of Fig. 3 as a known tip of a latch needle to perform latch needle functionalities as intended.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Abe further teaches wherein the underside (25) extends at least outside the stitch-forming portion (M) in a plane (E) and is free from indentations (inasmuch as Fig. 4 is outside the stitch-forming portion (M) of Fig. 3 and has a plane E, where Plane E could be along with a side face, and Fig. 4 is free from indents such as dents/notches and is further free from indentations in specific portions relative to themselves such as annotated portion of Fig. 4 below and applicable to the other Fig. 4 examples, the recitation is met).

    PNG
    media_image4.png
    229
    1457
    media_image4.png
    Greyscale


Abe does not explicitly teach a rib height (H1) of at most 1.1 mm.

Egbers teaches a rib height (h1) of at most 1.1 mm (see Fig. 1; Col. 3 Lines 57, 59 "segments 14 and 15 have…height h of at most eleven tenths of a millimeter").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe’s rib height, if necessary, to be as taught by Egbers in order for increases in knitting speed while staying lightweight (Col. 3 Lines 1, 14).
Regarding Claim 2, modified Abe teaches all the claimed limitations as discussed above in Claim 1.
Abe further teaches wherein the drive portion (A) comprises at least one pair (32) of two support elevations (31) in addition to the at least one support elevation (see annotated portion of Fig. 4 below, where there are 3 of these supports 25 regardless of which example).

    PNG
    media_image5.png
    212
    1457
    media_image5.png
    Greyscale

Regarding Claim 3, modified Abe teaches all the claimed limitations as discussed above in Claim 2.
Abe further teaches wherein the two support elevations (31) of a same pair (32) of the at least one pair (32) are arranged at a support distance (x) from one another in the longitudinal direction (L) (see Fig. 4, where such a limitation is met regardless of which example in Fig. 4).
Regarding Claim 4, modified Abe teaches all the claimed limitations as discussed above in Claim 3.
Abe further teaches wherein the support distance (x) is a shortest distance in the longitudinal direction (L) between maxima of the two support elevations (31) (see Fig. 4, wherein such a support distance as defined exists regardless of the example).
Regarding Claim 5, modified Abe teaches all the claimed limitations as discussed above in Claim 3.
Abe further teaches wherein the support distance (x) corresponds to a length dimension (y) of the butt part (24) in the longitudinal direction (L) (see Fig. 4; the existence of the butt part indicates a length dimension; Abe teaches both the support distance and length dimension which correspond to one another inasmuch as both dimensions are of a same needle, regardless of which example in Fig. 4).
Regarding Claim 9, modified Abe teaches all the claimed limitations as discussed above in Claim 1.
Abe further teaches wherein individual ones of the at least one rib portion (30) is arranged between the at least one support elevation (31) and the butt part (24) (see Fig. 4).
Regarding Claim 10, modified Abe teaches all the claimed limitations as discussed above in Claim 1.
Abe further teaches wherein the shank (15) in the drive portion (A) forms a plurality of rib portions (30), which each have a same rib height (h1) (see annotated Fig. 4 below, where at least these areas are rib portions).

    PNG
    media_image6.png
    632
    1034
    media_image6.png
    Greyscale

	Regarding Claim 11, modified Abe teaches all the claimed limitations as discussed above in Claim 1.
	Abe further teaches wherein the butt part (24) is arranged between two support parts (38), which each extend in the height direction (H) by a support part height (h4) (see annotated portion of Fig. 4 below, applicable to other Fig. 4 examples as well).
Abe at least suggests, if not also further teaches, the support part height (h4) is at least as great as the elevation height (h3) (see annotated portion of Fig. 4 below, applicable to other Fig. 4 examples as well; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the illustration seems to suggest at least as great).

    PNG
    media_image7.png
    251
    1457
    media_image7.png
    Greyscale

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (USPN 7690223) in view of Egbers et al (USPN 4452053), herein Egbers, as applied to Claim(s) 1-5, 9-11 above, further in view of Kohorn (USPN 4089192).
Regarding Claim 6, modified Abe teaches all the claimed limitations as discussed above in Claim 1.
Abe further teaches wherein the rear end (17) is arranged at an end part (49) of the shank (15) (see annotated Fig. 4 below).

    PNG
    media_image8.png
    890
    1457
    media_image8.png
    Greyscale

Abe does not necessarily explicitly teach a rear end with a substantially rectangular contour (however, inasmuch as “substantially” has been defined, Fig. 4 seems to meet the limitation).

Nevertheless, Kohorn also at least suggests, if not teaches a rear end with a substantially rectangular contour (Col. 1 Lines 65-68 "needle is made of sheet metal which is generally rectangular in transverse cross section, having…a back for engaging the bottom of the needle groove"; inasmuch as the rear end is of a needle and the needle is generally rectangular, the rear end is generally rectangular).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe’s rear end, if necessary, to be of the shape of Kohorn as Kohorn shows it is a known shape for needles in the art such as for preventing needle vibration and to perform at higher speeds (Col. 2 Lines 19-34).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (USPN 7690223) in view of Egbers et al (USPN 4452053), herein Egbers, as applied to Claim(s) 1-5, 9-11 above, further in view of Plath (DE 2245731).
Regarding Claim 8, modified Abe teaches all the claimed limitations as discussed above in Claim 1.
Abe at least suggests wherein individual ones of the at least one support elevation (31) has two flanks (33) running at an incline to the height direction (H) and at an incline to the longitudinal direction (L) (inasmuch as the top edges are seemingly illustrated to not be of sharp corners, the recitation would be met).

Nevertheless, Plath further teaches wherein individual ones of the at least one support elevation (31) has two flanks (33) running at an incline to the height direction (H) and at an incline to the longitudinal direction (L) (see Figs. 3-4 where incline is illustrated; [0012] "needle shaft 12 has…control foot 122…cooperating with lock parts", where such an incline meets the recitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe’s support elevations, if necessary, with the incline as taught by Plath as Plath shows it is known in the art to provide such a shape in order to better cooperate with other machine parts in use ([0012]), to reduce friction with other machine parts with which it is in contact for manufacturing advantages, and/or in order to more easily provide oil in the contact areas of the machine parts for smoother production.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (USPN 7690223) in view of Egbers et al (USPN 4452053), herein Egbers.
Regarding Claim 12, Abe teaches a group (10) (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 4, where group is comprised of at least Figs. 4a and 4b) formed of
a plurality of machine knitting tools (11) according to claim 1 (see aforementioned rejection of Claim 1)
wherein the butt part (24) of each of the plurality of machine knitting tools (11) within the group (10) has a different butt position at a different distance from the front and/or the rear end (16, 17) compared to the other of the plurality of machine knitting tools (11) within the group (10) (see Figs. 4a, 4b where butts 15B and 15C are at different positions from the front and rear compared to one another, but is applicable to other Fig. 4 examples as well),
and wherein each of the plurality of machine knitting tools (11) within the group (10) has the at least one support elevation at a position in the longitudinal direction (L) lying in a region of the butt position of another of the plurality of machine knitting tools (11) within the group (10) (see Figs. 4a, 4b where the butts and supports of 4a, 4b lie in similar regions, as further clarified in annotated portion of Fig. 4 below where, in this interpretation of Claim 1, any of the annotated supports 25 can be of the at least one support elevation; nevertheless, examiner further notes that such a recitation can be met by group being of all of Figs. a-d, especially as a region and position can overlap and therefore a position can be within a region).

    PNG
    media_image9.png
    386
    1149
    media_image9.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmair et al (USPN 7836729), herein Kirchmair, in view of Egbers et al (USPN 4452053), herein Egbers.
Regarding Claim 1, Kirchmair teaches a machine knitting tool (11), in particular a machine knitting needle (12) (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 4; Col. 3 Lines 52-54 "transfer needle 1 that carries a half stitch 2….formed by a section of a stitch that projects from a knit fabric that is in the process of being created"; inasmuch as the transfer needle is involved in a knit fabric process, it is a machine knitting needle), comprising:
a shank (15) extending in a longitudinal direction (L) (see Fig. 1; Col. 3 Lines 59-60 "transfer needle 1 has a longitudinal needle body 5 that extends in a longitudinal direction L"),
which shank has an underside (25), an upper side (27) opposite the underside (25), and two side faces (26) arranged at a distance in a transverse direction (Q) and connecting the underside (25) and the upper side (27) (see Fig. 1, as similarly annotated as aforementioned for Abe),
a stitch-forming portion (M) directly adjoining a front end (16) (see Fig. 1; Col. 3 Lines 60-62, 64-65 "needle body 5 is provided with a hook 6 …associated with a latch 7…latch 7 can be pivoted toward the hook 6 and abut against it in order to enclose a thread or a half stitch"; as aforementioned in Col. 3 Lines 52-54, this needle body assists to form a knit fabric of stitches; furthermore, by being Col. 4 Lines 3-4 "disposed to transfer the half stitch 2 to other knitting tools, e.g., needles 4"),
a drive portion (A) directly adjacent to an opposite rear end (17) (see Fig. 1, needle body 5 not of stitch-forming portion),
in which a drive portion butt part (24) extends with a butt part height (h2) in a height direction (H) at right angles to the longitudinal direction (L) and the transverse direction (Q) and is designed to cooperate with a cam of a knitting machine (see Fig. 1; Col. 4 Lines 6-7 "needle body 5 may additionally be provided with at least one drive foot 10 or other drive means"; where existence of foot 10 indicates extension of height h2 in a height direction as recited; Kirchmair teaches the butt part which meets the structural limitations in the claims and performs the functions as recited such as being capable of cooperating with a knitting machine cam),
 wherein the underside (25) extends at least outside the stitch-forming portion (M) in a plane (E) and is free from indentations (see Fig. 1, where plane E could be along the side face, the underside, etc; see Fig. 1 where the underside is free from indentations such as indents, dents, and notches),
wherein the shank (15) in the drive portion (A) forms at least one rib portion (30) with a rib height (h1) (see annotated Fig. 1 below, where existence of rib portion indicates a rib height),

    PNG
    media_image10.png
    337
    1094
    media_image10.png
    Greyscale

and at least one support elevation (31) extends in the height direction (H) in the drive portion (A) and is arranged at a distance from the butt part (24) in the longitudinal direction (L) and has an elevation height (h3) that is greater than the rib height (h1) and smaller than the butt part height (h2) (see annotated Fig. 4 below, where Fig. 4 shows h3 greater than h1; see Fig. 1, where Fig. 1 shows that area of support elevation is smaller than butt part height h2 of 10).

    PNG
    media_image11.png
    531
    712
    media_image11.png
    Greyscale


Kirchmair does not explicitly teach a rib height (h1) of at most 1.1 mm.

Egbers teaches a rib height (h1) of at most 1.1 mm (see Fig. 1; Col. 3 Lines 57, 59 "segments 14 and 15 have…height h of at most eleven tenths of a millimeter").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirchmair’s rib height, if necessary, to be as taught by Egbers in order for increases in knitting speed while staying lightweight (Col. 3 Lines 1, 14).

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmair et al (USPN 7836729), herein Kirchmair, in view of Egbers et al (USPN 4452053), herein Egbers, as applied to Claim(s) 1 above, further in view of Kohorn (USPN 4089192).
Regarding Claim 6, modified Kirchmair teaches all the claimed limitations as discussed above in Claim 1.
Kirchmair further teaches wherein the rear end (17) is arranged at an end part (49) of the shank (15) (see annotated Fig. 1 below).

    PNG
    media_image12.png
    337
    1203
    media_image12.png
    Greyscale

Kirchmair at least suggests a rear end with a substantially rectangular contour (see Figs. 2 and 4 cross-section being substantially rectangular).

Nevertheless, Kohorn also at least suggests, if not teaches a rear end with a substantially rectangular contour (Col. 1 Lines 65-68 "needle is made of sheet metal which is generally rectangular in transverse cross section, having…a back for engaging the bottom of the needle groove"; inasmuch as the rear end is of a needle and the needle is generally rectangular, the rear end is generally rectangular).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirchmair’s rear end, if necessary, to be of the shape of Kohorn as Kohorn shows it is a known shape for needles in the art such as for preventing needle vibration and to perform at higher speeds (Col. 2 Lines 19-34).
Regarding Claim 7, modified Kirchmair teaches all the claimed limitations as discussed above in Claim 6.
Kirchmair further teaches wherein an end part height (h5) of the end part (49) is at least as great in the height direction (H) as the elevation height (h3) (see Fig. 1, where section with h3 is illustrated to be smaller than end height h5, where existence of end part indicates an end part height).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Yang (USPN 8468854) directed to a knitting tool (sinker) without indentations; Kawase et al (USPN 5010744) directed to a sinker rib height of at most 1.1mm; Stingel (USPN 7533546) directed to a pair of support elevations; Wang (USPN 6269665) and Philip (GB 1577481) also directed to sinker knitting tools; Shima (USPN 6510713) directed to a knitting needle without indentations; Lindahl (USPN 7874181) directed to incline; Fehrenbacher (USPN 7874183) directed to butt incline; Fujiwara et al (USPN 6341570) directed to a group of transfer needles; Lee (USPN 6105402), Buck et al (USPN 4608841), Buck et al (USPN 4532781) directed to a group of sinkers; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732